           Case 1:21-mj-00097-ZMF Document 7 Filed 05/13/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


                                                                                2:21-MJ-097-ZMF
        vs.                                        Criminal Number

WILLIAM WRIGHT WATSON
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9      RETAINED          9X     FEDERAL PUBLIC DEFENDER


                                              /S/Samuel Brooke
                                                                  (Signature)



                                          PLEASE PRINT THE FOLLOWING INFORMATION:

                                          Samuel Brooke, ASB-1172-L60B
                                                         (Attorney & Bar ID Number)
                                          Federal Defenders of the Middle District of Alabama
                                                                 (Firm Name)
                                          817 S. Court Street
                                                                (Street Address)
                                          Montgomery               AL              36104
                                          (City)                  (State)           (Zip)
                                          334/834-2099
                                                             (Telephone Number)
